      Case 2:19-cv-10525-SSV-KWR Document 26 Filed 06/05/19 Page 1 of 9


                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


  ARCHER DANIELS MIDLAND                              CIVIL ACTION NUMBER: 19-cv-10525
  COMPANY, et al.
                                                      SECTION: "R"(4)
  VERSUS
                                                      DISTRICT JUDGE
  M/T AMERICAN LIBERTY,                               SARAH S. VANCE
  her engines, tackle, apparel, etc., in rem

                                                      MAGISTRATE JUDGE
                                                      KAREN WELLS ROBY




                          VERIFIED COMPLAINT IN INTERVENTION

        NOW INTO COURT, through undersigned counsel, comes Kevin Wright, Plaintiff-in-

Intervention, who submits this Complaint In Intervention against Defendants, American Petroleum

Tankers X LLC, Crowley Marine Services, Inc. and Kinder Morgan, Inc., in personam, and M/T

AMERICAN LIBERTY (IMO No. 9763851) (“AMERICAN LIBERTY” or “the Vessel”), in rem,

and alleges as follows:

                                                1.

       Plaintiff-in-Intervention, Kevin Wright, a person of the full age of majority and resident

of Terrebonne Parish, Louisiana, was employed by Associated Terminals and assigned to and

working aboard the DON D, a crane barge owned by Associated Marine Equipment, LLC and

operated by Associated Terminals.

                                                2.

       Made Defendants herein are:

       A.      M/T AMERICAN LIBERTY, which was and is now an oil/chemical tanker

               bearing IMO No. 9763851 with an overall length of 183.31 meters, a breadth of
      Case 2:19-cv-10525-SSV-KWR Document 26 Filed 06/05/19 Page 2 of 9


               32.2 meters and flying under the flag of the United States of America, which is

               currently in the jurisdiction of the Eastern District of Louisiana;

       B.      American Petroleum Tankers X LLC, a foreign limited liability company,

               organized and existing under the laws of the State of Delaware, with its principal

               place of business/headquarters located in the State of Pennsylvania, which

               engages in business in the State of Louisiana, but has not designated and does not

               maintain a registered agent within the state;

       C.      Crowley Marine Services, Inc., a foreign corporation, organized and existing

               under the laws of the State of Delaware, with its principal place of

               business/headquarters located in the State of Florida, which is authorized to and

               doing business in the State of Louisiana; and

       D.      Kinder Morgan, Inc., a foreign corporation, organized and existing under the laws

               of the State of Delaware, with its principal place of business/headquarters located

               in the State of Texas, which engages in business in the State of Louisiana, but has

               not designated and does not maintain a registered agent within the state.

                                                 3.

       The AMERICAN LIBERTY is owned by American Petroleum Tankers X LLC, and

jointly operated by Crowley Marine Services, Inc. and Kinder Morgan, Inc., who are owners pro

hac vice of the Vessel.

                                                 4.

       This is a maritime tort action brought pursuant to Rule 9(h) of the Federal Rules of Civil

Procedure. This action is within the Court’s admiralty and maritime jurisdiction pursuant to 28

U.S.C. § 1333 (1) as this matter occurred upon navigable waters, and is brought pursuant to Rule

C of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.
      Case 2:19-cv-10525-SSV-KWR Document 26 Filed 06/05/19 Page 3 of 9


Plaintiff-in-Intervention seeks the arrest of the in rem defendant, AMERICAN LIBERTY, as

security for its claims.

                                                5.

        Venue is proper in this jurisdiction and before this Honorable Court because the acts

giving rise to this civil action occurred in this District, and the in rem defendant, AMERICAN

LIBERTY, presently is within the waters of this District.

                                                6.

        On or about the evening of May 16, 2019, Plaintiff-in-Intervention, Kevin Wright, was

working as the crane operator on board the crane barge DON D, which was located on the Lower

Mississippi River and connected to another barge.

                                                7.

        The AMERICAN LIBERTY, which was upriver of the DON D, lost control and/or lost

engine power, causing it to allide with the DON D as it traveled down river, ripping the barge off

the DON D and forcing the DON D to travel down river out of control where it allided with an

Archer Daniels Midland (“ADM”) dock head. The AMERICAN LIBERTY also allided with the

DON D at least one other time as they traveled down river together out of control.

                                                8.

        At the time the AMERICAN LIBERTY allided with the DON D, Plaintiff-in-Intervention

was in the cab of the crane aboard the DON D well over fifty (50) feet in the air, jerked around

by the impact and movement of the barge, and remained in the crane for some period of time as

the DON D was being forced down river. Plaintiff-in-Intervention eventually was able to escape

from the cab and the DON D, having to run down stairs and jump a distance of approximately

ten (10) feet down to another flat barge.
      Case 2:19-cv-10525-SSV-KWR Document 26 Filed 06/05/19 Page 4 of 9


                                                  9.

       As a result of the allision, Plaintiff-in-Intervention sustained painful and enduring injuries

to his left foot, left knee, left elbow and back, and, due to the trauma surrounding the allision,

extreme levels of stress and mental anguish.

                                                 10.

       As a result of his injuries, Plaintiff-in-Intervention seeks to recover damages for his

physical injuries, physical and mental pain and anguish, past and future lost wages, past and

future medical expenses, and any other costs/expenses/damages that he incurs or endures as a

result of the allision. Plaintiff-in-Intervention estimates and claims the sum of ONE MILLION

AND NO/100 ($1,000,000.00) DOLLARS as the amount of such damages.

                                                 11.

       The aforesaid incident and the injuries suffered by Plaintiff-in-Intervention were caused

solely as a result of Defendants’ negligence in the following, though not exclusive, respects:

       A.      Violation of navigational rules and regulations;

       B.      Failure to comply with local navigation customs and/or usage;

       C.      Vessel unseaworthiness;

       D.      Improper navigation;

       E.      Lack of due care;

       F.      Lack of skill;

       G.      Lack of training;

       H.      Lack of attention;

       I.      Failure to properly maintain and/or utilize the AMERICAN LIBERTY’s

               propulsion system;
      Case 2:19-cv-10525-SSV-KWR Document 26 Filed 06/05/19 Page 5 of 9


       J.      Failure to properly maintain and/or utilize the AMERICAN LIBERTY’s steering

               system;

       K.      Failure to properly maintain and/or utilize the AMERICAN LIBERTY’s engine

               system;

       L.      Improper management of the AMERICAN LIBERTY and/or her crew;

       M.      Other failures, acts or omissions of Defendants that may be shown at the trial of

               this matter.

                                                12.

       Pursuant to the rule of The Oregon, 158 U.S. 186 (1895), the AMERICAN LIBERTY is

presumed to be at fault for the incident described herein.

                                                13.

       The aforesaid incident constitutes a maritime tort for which Plaintiff-in-Intervention,

Kevin Wright, is entitled to a maritime lien on the AMERICAN LIBERTY, which is enforceable

by suit in rem. Accordingly, Plaintiff-in-Intervention seeks to enforce his maritime lien pursuant

to a Warrant of Arrest to be issued against the AMERICAN LIBERTY, all in accordance with

Rule C of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions and Local Admiralty Rule 4.1 (B) by way of the arrest of the AMERICAN LIBERTY.



       WHEREFORE, Plaintiff-in-Intervention, Kevin Wright, prays that:

       A.      His Verified Complaint in Intervention be deemed good and sufficient;

       B.      Process in due form of law be issued directing the in personam defendants,

               American Petroleum Tankers X LLC, Crowley Marine Services, Inc. and Kinder

               Morgan, Inc., to appear and answer, all and singular, the allegations contained

               herein;
Case 2:19-cv-10525-SSV-KWR Document 26 Filed 06/05/19 Page 6 of 9


C.    A Warrant of Arrest be issued calling for the M/T AMERICAN LIBERTY,

      presently lying afloat on the navigable waters of the United States of American

      within this District and the jurisdictional limits of this Court, be seized in this

      proceeding to satisfy Plaintiff-in-Intervention’s claims stated herein, plus interest,

      costs, and attorneys’ fees, but permitting the vessel to continue movement and

      operations as previously authorized by this Honorable Court in its May 20, 2019

      Order in the above-captioned matter (R. Doc. 9);

D.    All parties claiming an interest, title or right in the AMERICAN LIBERTY her

      engines, boilers, tackle, furniture, apparel, appurtenances, etc., be summoned to

      appear, file their claim, as owner, and to answer under oath all and singular the

      allegations of this Verified Complaint in Intervention;

E.    This Court recognize maritime liens against the M/T AMERICAN LIBERTY, in

      rem, in favor of Plaintiff-in-Intervention, Kevin Wright, in the amount of all

      damages sustained by him due to the allision and its effects;

F.    After due proceedings are held, Plaintiff-in-Intervention, Kevin Wright, have

      judgment against the M/T AMERICAN LIBERTY, her engines, boilers, tackle,

      furniture, apparel, appurtenances, etc., in rem, and American Petroleum Tankers X

      LLC, Crowley Marine Services, Inc. and Kinder Morgan, Inc., in personam, in the

      amount of all damages sustained by Kevin Wright, with interest thereon at the legal

      rate, together with all other amounts shown at trial, including, but not limited to,

      costs and attorneys’ fees, and that this Judgment be recognized as a priority claim

      based upon the Federal Maritime Lien Act so that it is paid in preference and

      priority to all other liens;
Case 2:19-cv-10525-SSV-KWR Document 26 Filed 06/05/19 Page 7 of 9


G.    This Honorable Court enter a decree in favor of Plaintiff-in-Intervention, Kevin

      Wright, and against Defendants for the total amount of Plaintiff-in-Intervention’s

      damages and that the M/T AMERICAN LIBERTY be condemned and sold for the

      aforesaid amount together with reasonable costs and attorneys’ fees;

H.    Plaintiff-in-Intervention, Kevin Wright, have such other general, legal, maritime,

      equitable and further relief as the law and justice may require;

I.    Plaintiff-in-Intervention, Kevin Wright, agrees to release, hold harmless, and

      indemnify the United States of America, the United States Marshals Service, their

      agents, servants, employees, and all others for whom they are responsible, from any

      and all liability or responsibility for claims arising from the arrest of the vessel.



                                       Respectfully submitted:


                                       ______________________________________
                                       C. ARLEN BRAUD, II, #20719
                                       MICHELLE O. GALLAGHER, #23886
                                       STEVEN D. JACKSON, #35841
                                       Braud & Gallagher, L.L.C.
                                       111 N. Causeway Blvd., Ste. 201
                                       Mandeville, Louisiana 70448
                                       Telephone:     (985) 778-0771
                                       Facsimile:     (985) 231-4663
                                       arlenb@braudandgallagher.com
                                       michelleg@braudandgallagher.com
                                       stevenj@braudandgallagher.com
                                       Counsel for Kevin Wright,
                                       Plaintiff-in-Intervention
      Case 2:19-cv-10525-SSV-KWR Document 26 Filed 06/05/19 Page 8 of 9



INSTRUCTIONS FOR U.S. MARSHAL:

PLEASE ISSUE WARRANT OF ARREST AND
SERVE/ARREST THE M/T AMERICAN
LIBERTY, WHICH IS AFLOAT IN THE
MISSISSIPPI RIVER NEAR ALGIERS, LAST
KNOWN LOCATION AT BUCK KREIHS
[PERMITTING MOVEMENT AND OPERATION
AS PREVIOUSLY AUTHORIZED BY THIS
HONORABLE COURT IN ITS MAY 20, 2019
ORDER IN THE ABOVE-CAPTIONED MATTER
(R. DOC. 9)]

PLEASE SERVE:

AMERICAN PETROLEUM TANKERS X LLC
Through its agent for service of process:
Capitol Services, Inc.
1675 S. State Street, Suite B
Dover, DE 19901

CROWLEY MARINE SERVICES, INC.
Through its agent for service of process:
Corporate Creations Network, Inc.
1070-B West Causeway Approach
Mandeville, LA 70471

KINDER MORGAN, INC.
Through its agent for service of process:
Capitol Services, Inc.
1675 S. State Street, Suite B
Dover, DE 19901
Case 2:19-cv-10525-SSV-KWR Document 26 Filed 06/05/19 Page 9 of 9
